DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
       U.S. Pat. 11,100,796
        U.S Appl. 17/347,703
1, and 5. A system that is configured to perform operations comprising: selecting a geographic area responsive to information regarding a weather condition wherein the geographic area is further selected responsive to a time-of-day and/or information regarding an event; identifying a plurality of motor vehicles that are within the geographic area that is selected; requesting data from at least one motor vehicle of the plurality of motor 

2. The system according to claim 1, wherein the operations further comprise: controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles, based on the information that is transmitted.
3. The system according to claim 1, wherein said identifying a plurality of motor vehicles comprises identifying the at least one motor vehicle by detecting an identifier that is associated with the at least one motor vehicle; wherein said detecting an identifier comprises wirelessly detecting the identifier; wherein the identifier comprises: a code that is uniquely associated with the at least one motor vehicle.


6. The system according to claim 5, wherein the event comprises a motor-vehicle accident.
7. The system according to claim 1, wherein the weather condition comprises rain, ice, snow, and/or fog.
8. The system according to claim 1, wherein said requesting data comprises wirelessly requesting data, and wherein the data that is requested comprises: a velocity, a direction of travel, an identity, data from a vehicular sensor, and/or data relating to a regulatory compliance.


10. The system according to claim 1, wherein said requesting data from at least one motor vehicle of the plurality of motor vehicles comprises requesting data from each motor vehicle of the plurality of motor vehicles.
11. The system according to claim 1, wherein said transmitting information comprises transmitting information to each motor vehicle of the plurality of motor vehicles.
12. The system according to claim 1, wherein said transmitting information comprises wirelessly transmitting to each motor vehicle of the plurality of motor vehicles a command directly thereto and/or indirectly thereto.


14. The system according to claim 13, wherein the second motor vehicle transmits to the first motor vehicle in response to the second motor vehicle having received information from the system and/or in response to the first motor vehicle having ignored information that has been transmitted thereto by the system or another motor vehicle.
15. The system according to claim 2, wherein said controlling a velocity and/or an acceleration comprises: controlling a first distance between a first motor vehicle of the plurality of motor vehicles 
16. The system according to claim 15, wherein said controlling a velocity and/or an acceleration further comprises: controlling a second distance between a third motor vehicle of the plurality of motor vehicles and a fourth motor vehicle of the plurality of motor vehicles.
17. The system according to claim 16, wherein the first distance is substantially equal to the second distance.
18. The system according to claim 16, wherein the first distance is greater than the second distance.
19. The system according to claim 16, wherein the first distance is less than the second distance.
20. The system according to claim 2, wherein said controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles comprises: increasing a velocity of a first 
21. The system according to claim 2, wherein said controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles comprises: increasing a velocity of a first motor vehicle of the plurality of motor vehicles while increasing a velocity of a second motor vehicle of the plurality of motor vehicles.
22. The system according to claim 1, wherein said transmitting information to the at least one motor vehicle comprises: providing an option to the at least one motor vehicle to elect to have its velocity and/or acceleration controlled by the system or not.
23. The system according to claim 22, wherein the option that is provided to the at least one motor vehicle is responsive 
24. The system according to claim 1, wherein said identifying a plurality of motor vehicles that are within the geographic area comprises: responsive to said selecting a geographic area, causing at least one signal to be transmitted identifying a position of each motor vehicle of the plurality of motor vehicles.
25. The system according to claim 24, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is received by the system from at least one motor vehicle of the plurality of motor vehicles.
26. The system according to claim 25, wherein the system receives the at least one signal from the at least one motor 
27. The system according to claim 24, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is received by the system from at least one smartphone that is associated with at least one motor vehicle of the plurality of motor vehicles.
28. The system according to claim 27, wherein the system receives the at least one signal from the at least one smartphone that is associated with the at least one motor vehicle of the plurality of motor vehicles responsive to the system having specified the geographic area and having caused the at least one smartphone that is associated with the at 
29. The system according to claim 24, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is based upon processing of GPS signals.
30. The system according to claim 1, wherein the operations further comprise: causing a payment to be received from an account associated with a motor vehicle of the plurality of motor vehicles and/or from an account associated with an occupant of the motor vehicle responsive to the motor vehicle having been identified as being within the geographic area.
31. The system according to claim 30, wherein the occupant of the motor vehicle is a driver of the motor vehicle.


33. The method according to claim 32, further comprising: controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles, based on the information that is transmitted.
34. The method according to claim 32, wherein said identifying a plurality of motor vehicles comprises identifying the at least one motor vehicle by detecting an 
35. The method according to claim 34, wherein said identifying a plurality of motor vehicles further comprises: identifying the plurality of motor vehicles by wirelessly detecting, for each motor vehicle of the plurality of motor vehicles, a respective identifying code that is uniquely associated therewith.
37. The method according to claim 36, wherein the event comprises a motor-vehicle accident.
38. The method according to claim 32, wherein the weather condition comprises rain, ice, snow, and/or fog.


40. The method according to claim 32, wherein said transmitting information comprises wirelessly transmitting information.
41. The method according to claim 32, wherein said requesting data from at least one motor vehicle of the plurality of motor vehicles comprises requesting data from each motor vehicle of the plurality of motor vehicles.
42. The method according to claim 32, wherein said transmitting information comprises transmitting information to each motor vehicle of the plurality of motor vehicles.


44. The method according to claim 43, wherein said wirelessly transmitting to each motor vehicle of the plurality of motor vehicles a command directly thereto and/or indirectly thereto comprises transmitting information to a first motor vehicle of the plurality of motor vehicles via a second motor vehicle of the plurality of motor vehicles.
45. The method according to claim 44, wherein the second motor vehicle transmits to the first motor vehicle in response to the second motor vehicle having received information from a system and/or in response to the first motor vehicle having ignored information 
46. The method according to claim 33, wherein said controlling a velocity and/or an acceleration comprises: controlling a first distance between a first motor vehicle of the plurality of motor vehicles and a second motor vehicle of the plurality of motor vehicles.
47. The method according to claim 46, wherein said controlling a velocity and/or an acceleration further comprises: controlling a second distance between a third motor vehicle of the plurality of motor vehicles and a fourth motor vehicle of the plurality of motor vehicles.
48. The method according to claim 47, wherein the first distance is substantially equal to the second distance.
49. The method according to claim 47, wherein the first distance is greater than the second distance.


51. The method according to claim 33, wherein said controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles comprises: increasing a velocity of a first motor vehicle of the plurality of motor vehicles while decreasing a velocity of a second motor vehicle of the plurality of motor vehicles.
52. The method according to claim 33, wherein said controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles comprises: increasing a velocity of a first motor vehicle of the plurality of motor vehicles while increasing a velocity of a second motor vehicle of the plurality of motor vehicles.


54. The method according to claim 53, wherein the option that is provided to the at least one motor vehicle is responsive to data that has been received by the system from the at least one motor vehicle indicating an acceptance by the at least one motor vehicle to consider relinquishing control of velocity and/or acceleration thereof to the system.
55. The method according to claim 32, wherein said identifying a plurality of motor vehicles that are within the geographic area comprises: responsive to said selecting a geographic area, causing at least one signal to be transmitted 
56. The method according to claim 55, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is received by a system from at least one motor vehicle of the plurality of motor vehicles.
57. The method according to claim 56, wherein the system receives the at least one signal from the at least one motor vehicle of the plurality of motor vehicles responsive to the system having specified the geographic area and having caused the at least one motor vehicle to exchange data with at least one other motor vehicle of the plurality of motor vehicles.
58. The method according to claim 55, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is received by a system from at least one smartphone that 
59. The method according to claim 58, wherein the system receives the at least one signal from the at least one smartphone that is associated with the at least one motor vehicle of the plurality of motor vehicles responsive to the system having specified the geographic area and having caused the at least one smartphone that is associated with the at least one motor vehicle to exchange data with at least one other smartphone that is associated with at least one other motor vehicle of the plurality of motor vehicles.
60. The method according to claim 55, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is based upon processing of GPS signals.
61. The method according to claim 32, further comprising: causing a payment to be received from an account associated 
31. The system according to claim 30, wherein the occupant of the motor vehicle is a driver of the motor vehicle.
64, 32. A method comprising: receiving information regarding a weather condition; selecting a geographic area responsive to receiving the information regarding the weather condition; identifying a plurality of motor vehicles that are within the geographic area that is selected; requesting data from at least one motor vehicle of the plurality of motor vehicles; and transmitting information to the at least one motor vehicle of the plurality of motor vehicles.

2. The system according to claim 1, wherein the operations further comprise: controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles, based on the information that is transmitted.
3. The system according to claim 1, wherein said identifying a plurality of motor vehicles comprises identifying the at least one motor vehicle by detecting an identifier that is associated with the at least one motor vehicle; wherein said detecting an identifier comprises wirelessly detecting the identifier; and wherein the identifier comprises: a code that is uniquely associated with the at least one motor vehicle.


5 and 6. The system according to claim 5, wherein the accident comprises a motor-vehicle accident.
7. The system according to claim 1, wherein the weather condition comprises rain, ice, snow, and/or fog.
8. The system according to claim 1, wherein said requesting data comprises wirelessly requesting data, and wherein the data that is requested comprises: a velocity, a direction of travel, an identity, data from a vehicular sensor, and/or data relating to a regulatory compliance.


10. The system according to claim 1, wherein said requesting data from at least one motor vehicle of the plurality of motor vehicles comprises requesting data from each motor vehicle of the plurality of motor vehicles.
11. The system according to claim 1, wherein said transmitting information comprises transmitting information to each motor vehicle of the plurality of motor vehicles.
12. The system according to claim 1, wherein said transmitting information comprises wirelessly transmitting to each motor vehicle of the plurality of motor vehicles a command directly thereto and/or indirectly thereto.


14. The system according to claim 13, wherein the second motor vehicle transmits to the first motor vehicle in response to the second motor vehicle having received information from the system and/or in response to the first motor vehicle having ignored information that has been transmitted thereto by the system or another motor vehicle.
15. The system according to claim 2, wherein said controlling a velocity and/or an acceleration comprises: controlling a first distance between a first motor vehicle of the plurality of motor vehicles 
16. The system according to claim 15, wherein said controlling a velocity and/or an acceleration further comprises: controlling a second distance between a third motor vehicle of the plurality of motor vehicles and a fourth motor vehicle of the plurality of motor vehicles.
17. The system according to claim 16, wherein the first distance is substantially equal to the second distance.
18. The system according to claim 16, wherein the first distance is greater than the second distance.
19. The system according to claim 16, wherein the first distance is less than the second distance.
20. The system according to claim 2, wherein said controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles comprises: increasing a velocity of a first 
21. The system according to claim 2, wherein said controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles comprises: increasing a velocity of a first motor vehicle of the plurality of motor vehicles while increasing a velocity of a second motor vehicle of the plurality of motor vehicles.
22. The system according to claim 1, wherein said transmitting information to the at least one motor vehicle comprises: providing an option to the at least one motor vehicle to elect to have its velocity and/or acceleration controlled by the system or not.
23. The system according to claim 22, wherein the option that is provided to the at least one motor vehicle is responsive 
24. The system according to claim 1, wherein said identifying a plurality of motor vehicles that are within the geographic area comprises: responsive to said selecting a geographic area, causing at least one signal to be transmitted identifying a position of each motor vehicle of the plurality of motor vehicles.
25. The system according to claim 24, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is received by the system from at least one motor vehicle of the plurality of motor vehicles.
26. The system according to claim 25, wherein the system receives the at least one signal from the at least one motor 
27. The system according to claim 24, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is received by the system from at least one smartphone that is associated with at least one motor vehicle of the plurality of motor vehicles.
28. The system according to claim 27, wherein the system receives the at least one signal from the at least one smartphone that is associated with the at least one motor vehicle of the plurality of motor vehicles responsive to the system having specified the geographic area and having caused the at least one smartphone that is associated with the at 
29. The system according to claim 24, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is based upon processing of GPS signals.
30. The system according to claim 1, wherein the operations further comprise: causing a payment to be received from an account associated with a motor vehicle of the plurality of motor vehicles and/or from an account associated with an occupant of the motor vehicle responsive to the motor vehicle having been identified as being within the geographic area.
31. The system according to claim 30, wherein the occupant of the motor vehicle is a driver of the motor vehicle.


33. The method according to claim 32, further comprising: controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles, based on the information that is transmitted.
34. The method according to claim 32, wherein said identifying a plurality of motor vehicles comprises identifying the at least one motor vehicle by detecting an 
35. The method according to claim 34, wherein said identifying a plurality of motor vehicles further comprises: identifying the plurality of motor vehicles by wirelessly detecting, for each motor vehicle of the plurality of motor vehicles, a respective identifying code that is uniquely associated therewith.
37. The method according to claim 36, wherein the accident comprises a motor-vehicle accident.
38. The method according to claim 32, wherein the weather condition comprises rain, ice, snow, and/or fog.


40. The method according to claim 32, wherein said transmitting information comprises wirelessly transmitting information.
41. The method according to claim 32, wherein said requesting data from at least one motor vehicle of the plurality of motor vehicles comprises requesting data from each motor vehicle of the plurality of motor vehicles.
42. The method according to claim 32, wherein said transmitting information comprises transmitting information to each motor vehicle of the plurality of motor vehicles.


44. The method according to claim 43, wherein said wirelessly transmitting to each motor vehicle of the plurality of motor vehicles a command directly thereto and/or indirectly thereto comprises transmitting information to a first motor vehicle of the plurality of motor vehicles via a second motor vehicle of the plurality of motor vehicles.
45. The method according to claim 44, wherein the second motor vehicle transmits to the first motor vehicle in response to the second motor vehicle having received information from a system and/or in response to the first motor vehicle having ignored information 
46. The method according to claim 33, wherein said controlling a velocity and/or an acceleration comprises: controlling a first distance between a first motor vehicle of the plurality of motor vehicles and a second motor vehicle of the plurality of motor vehicles.
47. The method according to claim 46, wherein said controlling a velocity and/or an acceleration further comprises: controlling a second distance between a third motor vehicle of the plurality of motor vehicles and a fourth motor vehicle of the plurality of motor vehicles.
48. The method according to claim 47, wherein the first distance is substantially equal to the second distance.
49. The method according to claim 47, wherein the first distance is greater than the second distance.


51. The method according to claim 33, wherein said controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles comprises: increasing a velocity of a first motor vehicle of the plurality of motor vehicles while decreasing a velocity of a second motor vehicle of the plurality of motor vehicles.
52. The method according to claim 33, wherein said controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles comprises: increasing a velocity of a first motor vehicle of the plurality of motor vehicles while increasing a velocity of a second motor vehicle of the plurality of motor vehicles.


54. The method according to claim 53, wherein the option that is provided to the at least one motor vehicle is responsive to data that has been received by the system from the at least one motor vehicle indicating an acceptance by the at least one motor vehicle to consider relinquishing control of velocity and/or acceleration thereof to the system.
55. The method according to claim 32, wherein said identifying a plurality of motor vehicles that are within the geographic area comprises: responsive to said selecting a geographic area, causing at least one signal to be transmitted 
56. The method according to claim 55, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is received by a system from at least one motor vehicle of the plurality of motor vehicles.
57. The method according to claim 56, wherein the system receives the at least one signal from the at least one motor vehicle of the plurality of motor vehicles responsive to the system having specified the geographic area and having caused the at least one motor vehicle to exchange data with at least one other motor vehicle of the plurality of motor vehicles.
58. The method according to claim 55, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is received by a system from at least one smartphone that 
59. The method according to claim 58, wherein the system receives the at least one signal from the at least one smartphone that is associated with the at least one motor vehicle of the plurality of motor vehicles responsive to the system having specified the geographic area and having caused the at least one smartphone that is associated with the at least one motor vehicle to exchange data with at least one other smartphone that is associated with at least one other motor vehicle of the plurality of motor vehicles.
60. The method according to claim 55, wherein the at least one signal identifying a position of each motor vehicle of the plurality of motor vehicles is based upon processing of GPS signals.
61. The method according to claim 32, further comprising: causing a payment to be received from an account associated 
62. The method according to claim 61, wherein the occupant of the motor vehicle is a driver of the motor vehicle.
63. A method comprising: receiving information; selecting a geographic area responsive to receiving the information; identifying a plurality of motor vehicles that are within the geographic area that is selected; requesting data from at least one motor vehicle of the plurality of motor vehicles; and transmitting information to the at least one motor vehicle of the plurality of motor vehicles; wherein said selecting a geographic area comprises selecting the geographic area responsive to information received regarding a weather condition, responsive to a time-


Claims 1-5, 6-31, 32-62, and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31, 32-61, and 64 of U.S. Patent No. 11,100,796. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 6-31, 32-62, and 63 of the instant application merely broadens the scope of the claims 1-31, 32-61, and 64 of conflicting U.S. Patent No. 11,100,796 by eliminating the elements and their functions of the claims 1-31, 32-61, and 64 of conflicting U.S. Patent No. 11,100,796. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-12, 15-26, 29, 32-43, 46-57, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Saigusa (U.S. Pat. No. 10,332,403) cited in IDS filed on 06/15/2021 in view of McNew (US 20180015922) cited in IDS filed on 06/15/2021 and Chapman (US 2008/0071465).
Regarding Claims 1, 32 and 64, Saigusa discloses a system and method configured to perform operations comprising: wherein the geographic area is selected responsive to a time-of-day, and/or an event (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1-14 and 26-43, Col. 11 lines 1 -19, estimation of traffic congestion); identifying a plurality of motor vehicles that are within a geographical area (Fig. 1, Col. 5 lines 54-67, Col. 10 lines 1 -14, Col. 8 lines 45-50, where the plurality of vehicles within the area communicate each other for adaptive cruise control with sensor to detect (identify) other vehicles); data from at least one motor vehicle of the plurality of motor vehicles (Fig. 1, Fig. 3, Col. 6 lines 47-62, Col. 10 lines 26-43, where the vehicle data is received from the other vehicles); transmit information to the at least one motor vehicle of the plurality of motor vehicles (Fig. 1, Fig. 3, Col. 6 lines 47-62, Col. 10 lines 26-43, where the vehicle data including speed, acceleration, velocity, etc. (information) transmit from the other vehicles);



However, it is well known in art to provide handshake protocol between transmitter and receiver for proper communication within the system. Also McNew in the same field of endeavor teaches the requesting travel setting from detected vehicle for speed adjustment of the vehicle (Fig. 1, Fig. 3, paragraph [0014, 0061,0068, 0071]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the request data as taught by McNew to modify the system and method of Saigusa to provide the enhanced interaction between vehicles for adaptive cruise control system (McNew - paragraph [0010]).
Saigusa in view of McNew discloses the vehicle communication (selecting area for traveling) including the geographic area with information such as traffics, congestions, speed, etc. and travel setting using weather condition, road conditions, etc. (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1 -19)(McNew - Fig. 1, Fig. 3, paragraph [0031,0056], where weather conditions is used for the travel setting) except for geographic are responsive to weather condition.  Saigusa and McNew fails to explicitly disclose selecting a geographic area responsive to information regarding a weather condition.
Chapman discloses the communication information including the weather condition in selected geographic area for vehicle traveling and controlling ([0042]).  It 
Regarding claims 2 and 33, Saigusa discloses controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles, based on the information that is transmitted (Fig. 1, Fig. 3, Col. 11 lines 1 -19, where the vehicle speed/acceleration is controlled based on the received vehicle data).
Regarding claims 3 and 34, Saigusa in view of McNew and Devi further disclose the system and method wherein said detecting comprises wireless detection and wherein the identifier comprises a code that is uniquely associated with the motor vehicle (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1 -19)(McNew- Fig. 1, Fig. 3, paragraph [0014, 0061], where unique identifier of the vehicle is used while communicating wirelessly).
Regarding claims 4 and 35, Saigusa in view of McNew disclose the system and method wherein said identifying a plurality of motor vehicle further comprise identifying the plurality of motor vehicle by wirelessly detecting, for each motor vehicle of the plurality of motor vehicles, a respective identifying code that is uniquely associated therewith (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1-19)(McNew- Fig. 1, Fig. 3, paragraph 
Regarding claims 5 and 36, Saigusa in view of McNew disclose the system and method wherein the geographic area is further seelected responsive to a time-of-day, and/or an event (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1-14 and 26-43, Col.11 lines 1 -19, estimation of traffic congestion)(McNew - Fig. 1, Fig. 3, paragraph [0056], where weather conditions and road conditions ae used for the travel setting).
Regarding claims 6 and 37, Saigusa in view of McNew disclose the system and method wherein the event comprises a motor-vehicle accident (Saigusa - Fig. 1, Fig. 3, Col. 1 lines 11-19 and 50-55, Col. 5 lines 60-64, where the traffic congestion including collision (accident) for vehicle control)(McNew - Fig. 1, Fig. 3).
Regarding claims 7 and 38, Saigusa in view of McNew disclose the system and method wherein the weather condition comprises rain, ice, snow, and/or fog (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1-14 and 26-43, Col. 11 lines 1-19)(McNew -Fig. 1, Fig. 3, paragraph [0056], where weather conditions (implicitly including type of weather such as rain, snow, ice, etc.) is used for the travel setting).
Regarding claims 8 and 39, Saigusa in view of McNew disclose the system and method wherein said requesting data comprises wirelessly requesting data, and wherein the data that is requested comprises: a velocity, a direction of travel, an identity, data form a vehicular sensor, and/or data relating to a regulatory compliance (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 
Regarding claims 9 and 40, Saigusa in view of McNew disclose the system and method wherein said transmitting information comprises wirelessly transmitting information comprises a motor-vehicle velocity to be achieve (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1 -19, where the vehicle data including speed, acceleration, velocity, etc. (information to be achieved) transmit from the other vehicles wirelessly)(McNew - Fig. 1, Fig. 3, paragraph [0014, 0061,0068, 0071]).
Regarding claims 10 and 41, Saigusa in view of McNew disclose the system and method wherein said requesting data from at least one motor vehicle of the plurality of motor vehicles comprises requesting data from each motor vehicle of the plurality of motor vehicles (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1-14 and 26-43, Col. 11 lines 1 -19)(McNew - Fig. 1, Fig. 3, paragraph [0014, 0061 ], where the travel setting is requested from the each detected vehicles with identification information).
Regarding claims 11 and 42, Saigusa in view of McNew disclose the system and method wherein said transmitting information comprises transmitting to each motor vehicle of the plurality of motor vehicles a command to increase a velocity thereof, to decrease the velocity thereof, or to maintain the velocity thereof unchanged, and wherein said controlling a velocity and/or an acceleration of the least one motor vehicle 
Regarding claims 12 and 43, Saigusa in view of McNew disclose the system and method wherein said transmitting information comprises transmitting to each motor vehicle of the plurality of motor vehicles a command wirelessly and directly thereto and/or wireless and indirectly thereto (Saigusa -Fig. 1, Fig. 3, Col. 12 lines 3-17, where the remote vehicle data (command to other vehicle) including speed, acceleration, velocity, etc. (information) of leading vehicle used for other vehicles over wireless connection directly)(McNew - Fig. 1, Fig. 3, paragraph [0010, 0016, 0058, 0072], where set speed (command) for each nearby vehicle included in travel setting communicated through wireless connection directly (to other vehicle) or indirectly (through server)).
Regarding claims 15 and 46, Saigusa in view of McNew disclose the system and method wherein said controlling a velocity and/or an acceleration comprises: controlling a first distance between a first motor vehicle of the plurality of motor vehicles and a second motor vehicle of the plurality of motor vehicles (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1 -19, where the vehicle data including distance data between vehicles)(McNew - Fig. 1, Fig. 3, paragraph [0014, 0061,0068, 0071]).
Regarding claims 16 and 47, Saigusa in view of McNew disclose the system and method wherein said controlling a velocity and/or an acceleration comprises: controlling 
Regarding claims 17 and 48, Saigusa in view of McNew disclose the system and method wherein the first distance is substantially equal to the second distance (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1 -19, where the vehicle data including distance data between vehicles (implicitly for second, third, fourth, etc. for adaptive cruise control for platoon (grouped) vehicles)(McNew - Fig. 1, Fig. 3, paragraph [0014, 0033, 0061,0068, 0071], where the travel setting data includes the set distance to individual vehicles which implicitly set at same, less, or more).
Regarding claims 18 and 49, Saigusa in view of McNew disclose the system and method wherein the first distance is greater than the second distance (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1 -19, where the vehicle data including distance data between vehicles (implicitly for second, third, fourth, etc. for adaptive cruise control for platoon (grouped) vehicles)(McNew -Fig. 1, Fig. 3, paragraph [0014, 0033, 0061,0068, 0071], where the travel setting data includes the set distance to individual vehicles which implicitly set at same, less, or more).

Regarding claims 20 and 51, Saigusa in view of McNew disclose the system and method wherein said controlling a velocity and/or an acceleration of the at least one motor vehicle of the plurality of motor vehicles comprises: increasing a velocity of a first motor vehicles of the plurality of motor vehicles while decreasing a velocity of second motor vehicle of the plurality of motor vehicles (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1 -19, where the vehicle data including velocity of vehicles (implicitly for second, third, fourth, etc. for adaptive cruise control for platoon (grouped) vehicles)(McNew - Fig. 1, Fig. 3, paragraph [0014, 0033, 0061,0068, 0071], where the travel setting data includes the set speed for individual vehicles which implicitly set at same or different from others (one accelerating while other decelerating).
Regarding claims 21 and 52, Saigusa in view of McNew disclose the system and method wherein said controlling a velocity and/or an acceleration of at least one motor vehicle of the plurality of motor vehicles comprises: increasing a velocity of a first motor vehicles of the plurality of motor vehicles while increasing a velocity of second motor 
Regarding claims 22 and 53, Saigusa in view of McNew disclose the system and method wherein said transmitting information to the least one motor vehicle comprises: providing an option to the at least one motor vehicle to elect to have its velocity and/or acceleration controlled by the system or not (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1 -19, where the transmitted vehicle data including velocity of vehicles (implicitly for second, third, fourth, etc. for adaptive cruise control for platoon (grouped) vehicles)(McNew - Fig. 1, Fig. 3, paragraph [0014, 0033, 0061,0068, 0071], where the travel setting data includes the set speed for individual vehicles which implicitly set by individual vehicles and not by the central system).
Regarding claims 23 and 54, Saigusa in view of McNew disclose the system and method wherein the option that is provided to the at least one motor vehicle is responsive to data that has been received by the system from the at least one motor vehicle indicating an acceptance by the at least one motor vehicle to consider relinquishing control of velocity and/or acceleration thereof to the system (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 
Regarding claims 24 and 55, Saigusa in view of McNew disclose the system and method wherein responsive to said selecting a geographic area causing at least one signal to be transmitted identifying position of each motor vehicle of the plurality of motor vehicle is received by the system from at least one motor vehicle of plurality of motor vehicles (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1-19, where the transmitted vehicle data including the current vehicle position (of area of platoon adaptive cruise group))(McNew - Fig. 1, Fig. 3, paragraph [0014, 0033, 0061,0066, 0068, 0071])(Davi - Fig. 1, paragraph [0087, 0088, 0092, 0104, 0105]).
Regarding claims 25 and 56, Saigusa in view of McNew disclose the system and method wherein said identifying a plurality of motor vehicle that are within a geographic area comprise: specifying the geographic area and causing at least one signal to be transmitted identifying a position of each motor vehicle of the plurality of motor vehicles (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1-14 and 26-43, Col. 11 lines 1-19, where the transmitted vehicle data including the current vehicle position is received by other motor vehicle)(McNew - Fig. 1, Fig. 3, paragraph [0014, 0033, 0061,0066, 0068, 0071]).

Regarding claims 29 and 60, Saigusa in view of McNew disclose the system and method wherein the at least one single identifying a position of each motor vehicle of the plurality of motor vehicles is based upon processing of GPS signal (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1 -19)(McNew - Fig. 1, Fig. 3, paragraph [0070], where the GPS coordinate is used for location of nearby vehicles).
Claims 13, 14, 44, and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saigusa (U.S. Pat. No. 10,332,403) cited in IDS filed on 06/15/2021 in view of McNew (US 20180015922) cited in IDS filed on 06/15/2021 and Chapman (US 2008/0071465) in further in view of Makled (US 2017/0015263).
Regarding claims 13 and 44, Saigusa in view of McNew and Chapman disclose all of the subject matter of transmitting the information to each motor vehicle of the plurality of motor vehicles a command wirelessly and directly thereto and/or wirelessly and indirectly thereto (Saigusa - Fig. 1, Fig. 3, Col. 6 lines 48-57, Col. 
Makled in the same field of endeavor teaches the relaying the message through multiple (second, third, etc.) vehicles in vehicle-to-vehicle communication (V2V) (Fig. 2, paragraph [0002, 0007, 0012, 0033]).  It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use relay messaging in V2V communication as taught by Makled to modify the system and method of Saigusa, McNew and Chapman in order to provide the extended communication range and improved synchronization of vehicle to vehicle communication.
Regarding claims 14 and 45, Saigusa in view of McNew, Chapman and Makled further disclose the system and method wherein the second motor vehicle transmits to the first motor vehicle in response to the second motor vehicle having received information from the system and/or in response to the first motor vehicle having ignored information that have been transmitted thereto by the system or another motor vehicle (Makled - Fig. 2, paragraph [0002, 0007, 0012, 0033], where the nearby vehicle (second vehicle) relay information received (response to received information) from the neighboring vehicle to another neighboring vehicle (first vehicle)) (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1 -14 and 26-43, Col. 11 lines 1 -19 )(McNew - Fig. 1, Fig. 3, paragraph [0010, 0016, 0058, 0072]).
Claims 27, 28, 58, and 59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saigusa (U.S. Pat. No. 10,332,403) cited in IDS filed on 06/15/2021 .
Regarding claims 27 and 58, Saigusa in view of McNew and Chapman disclose all of the subject matter of vehicle data being exchanged within the area of platoon adaptive cruise group (Saigusa - Fig. 1, Fig. 3, Col. 6 lines 48-57, Col. 11 lines 1-19)( McNew - Fig. 1, Fig. 3, paragraph [0014, 0033, 0061,0066, 0068, 0071]) except for position from least one smart phone associated with vehicle.
Konrardy in the same field of endeavor teaches the position or movement of vehicle information shared through smartphone (implicitly through smartphone function)) (Fig. 1B, Col. 7 lines 22-40).  It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use smartphone for sharing position or movement of vehicle through smartphone as taught by Konrardy to modify the system and method of Saigusa, McNew and Chapmani in order to provide the expanded service to vehicles with non-installed on-board computer with support of the smartphone.
Regarding claims 28 and 59, Saigusa in view of McNew, Chapman, and Konrardy further disclose the system and method wherein the system receives the at least one signal from the at least one smartphone that is associated with the at least one motor vehicle of the plurality of motor vehicles responsive to the system having specified geographic area and having caused the at least one smartphone that is associated with the at least one motor vehicle to exchange data with at least one other smartphone that is associated with at least one other motor vehicle of the plurality of motor vehicles (Konrardy - Fig. 1B, Col. 7 lines 22-40, Col. 13 .
Claims 30, 31, and 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saigusa (U.S. Pat. No. 10,332,403) cited in IDS filed on 06/15/2021 in view of McNew (US 20180015922) cited in IDS filed on 06/15/2021 and Chapman (US 2008/0071465) in further view of Nuzum et al (U.S. 2018/0365679) IDS filed on 06/15/2021.
Regarding claims 30, Saigusa in view of McNew and Chapmani disclose all of the subject matter of vehicle to vehicle and vehicle to infrastructure communication (Saigusa - Fig. 1, Fig. 3, Col. 6 lines 48-57, Col. 11 lines 1 -19)( McNew - Fig. 1, Fig. 3, paragraph [0014, 0033, 0061,0066, 0068, 0071]) except for payment received from account associated with motor vehicle of the plurality of motor vehicles and/or from account associated with an occupant of the motor vehicle responsive to the motor vehicle having been identified as being with geographic area.
Nuzum in the same field of endeavor teaches the vehicle payment through vehicle to infrastructure (V2X) which implicitly associated with driver/passenger of the vehicle for tolls and e-commerce (Fig. 10, Fig. 12A, paragraph [0122, 0126]). It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use vehicle to infrastructure communication for payments as taught by Nuzum to modify the system and method of Saigusa, McNew and Chapman 
Regarding claims 31 and 62, Saigusa in view of McNew, Chapman, and Konrardy further disclose the system and method wherein occupant of the motor vehicle is driver of the motor vehicle (Konrardy - Fig. 10, Fig. 12A, paragraph [0122, 0126], where the vehicle payment through vehicle to infrastructure (V2X) which implicitly associated with driver/passenger of the vehicle) (Saigusa - Fig. 1, Fig. 3, Col. 5 lines 54-67, Col. 6 lines 47-62, Col. 8 lines 45-50, Col. 10 lines 1-14 and 26-43, Col. 11 lines 1 -19 )(McNew - Fig. 1, Fig. 3, paragraph [0010, 0016, 0058, 0072]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Addepalli (US 9,036,509) System And Method For Routing, Mobility, Application Services, Discovery, And Sensing In A Vehicular Network Environment.
Rubin et al (US 2017/0243485) disclose V2V SAFETY SYSTEM USING LEARNED SIGNAL TIMING.
He et al (US 2013/0253808) disclose Estimating Incident Duration.
Dillard (US 2007/0250350) disclose Method And Apparatus For Administrating Metered Insurance Coverage.
Sznaider et al (US 2003/0107490) disclose Subscription Based Weather Information Providing Apparatus, Has Addressable Workstation Assigned To Each Subscriber, And Computer System For Storing, Ingesting And Comparing Weather Data. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/
Primary Examiner, Art Unit 2632    

KT
March 11, 2022